Name: Council Regulation (EU) No 722/2014 of 24 June 2014 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products
 Type: Regulation
 Subject Matter: agricultural activity;  industrial structures and policy;  EU finance;  trade;  tariff policy
 Date Published: nan

 1.7.2014 EN Official Journal of the European Union L 192/9 COUNCIL REGULATION (EU) No 722/2014 of 24 June 2014 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) It is in the interest of the Union to suspend totally the autonomous Common Customs Tariff duties on 100 products which are currently not listed in Annex I to Council Regulation (EU) No 1387/2013 (1). Those products should, therefore, be inserted into that Annex. (2) It is no longer in the interest of the Union to maintain the suspension of autonomous Common Customs Tariff duties on seven of the products that are currently listed in Annex I to Regulation (EU) No 1387/2013. Those products should, therefore, be deleted from that Annex. (3) It is necessary to modify the product descriptions of 76 suspensions included in Annex I to Regulation (EU) No 1387/2013 in order to take account of technical product developments, economic trends on the market or to carry out linguistic adaptations. Moreover, TARIC codes for four additional products should be amended. In addition, for three additional products, multiple classification is necessary. The suspensions in respect of which modifications are necessary should be deleted from the list of suspensions in Annex I to Regulation (EU) No 1387/2013, and the modified suspensions should be reinserted into that list. (4) For four products it is necessary, in the interest of the Union, to amend the date for their mandatory review in order to allow duty free imports beyond that date. Those products have been reviewed and have been given revised dates for their next mandatory review. Therefore, they should be deleted from the list of suspensions in Annex I to Regulation (EU) No 1387/2013 and, after the necessary modifications, be reintroduced into that list. (5) It is necessary to re-group four products falling under four different product descriptions. Those four products should now fall under two product descriptions. Furthermore, the current double classification of the four suspensions relating to those four products has become superfluous and should therefore be amended. Those suspensions should therefore be deleted from the list of suspensions in Annex I to Regulation (EU) No 1387/2013, and the modified suspensions should be reinserted into that list. (6) With a view to adequately ensuring the benefit of the suspension with regard to the competitive capacity of the enterprises concerned by products with TARIC code 4408393010, the suspension relating to those products should apply from 1 January 2014. (7) In the interest of clarity, the modified entries should be marked with an asterisk. (8) Annex II to Regulation (EU) No 1387/2013 should be completed with supplementary units for some of the new products for which suspensions are granted, in order to allow an appropriate statistical monitoring. For reasons of consistency, the supplementary units assigned to the products deleted from Annex I to Regulation (EU) No 1387/2013 should also be deleted from Annex II to that Regulation. (9) Regulation (EU) No 1387/2013 should therefore be amended accordingly. (10) Since the amendments pursuant to this Regulation must take effect from 1 July 2014, this Regulation should apply from that date and enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The table in Annex I to Regulation (EU) No 1387/2013 is amended as follows: (1) between the title and the table, the following note is inserted: (*) Suspension relating to a product in this Annex with regard to which the CN or TARIC code or the product description or the mandatory review date has been amended by Council Regulation (EU) No 722/2014 of 24 June 2014 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products (OJ L 192, 1.7.2014, p. 9); (2) the rows for the products listed in Annex I to this Regulation are inserted following the order of the CN codes indicated in the first column of the table in Annex I to Regulation (EU) No 1387/2013; (3) the rows for the products for which the CN and TARIC codes are set out in Annex II to this Regulation are deleted. Article 2 Annex II to Regulation (EU) No 1387/2013 is amended as follows: (1) the rows for the supplementary units for which the CN and TARIC codes are set out in Annex III to this Regulation are added; (2) the rows for the supplementary units for which the CN and TARIC codes are set out in Annex IV to this Regulation are deleted. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2014. However, for products with TARIC code 4408393010, it shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 2014. For the Council The President E. VENIZELOS (1) Council Regulation (EU) No 1387/2013 of 17 December 2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products and repealing Regulation (EU) No 1344/2011 (OJ L 354, 28.12.2013, p. 201). ANNEX I TARIFF SUSPENSIONS REFERRED TO IN POINT (2) OF ARTICLE 1 CN code TARIC Description Rate of autonomous duty Date foreseen for mandatory review *ex 1511 90 19 *ex 1511 90 91 *ex 1513 11 10 *ex 1513 19 30 *ex 1513 21 10 *ex 1513 29 30 10 10 10 10 10 10 Palm oil, coconut (copra) oil, palm kernel oil, for the manufacture of:  industrial monocarboxylic fatty acids of subheading 3823 19 10,  methyl esters of fatty acids of heading 2915 or 2916,  fatty alcohols of subheadings 2905 17, 2905 19 and 3823 70 used for the manufacture of cosmetics, washing products or pharmaceutical products,  fatty alcohols of subheading 2905 16, pure or mixed, used for the manufacture of cosmetics, washing products or pharmaceutical products,  stearic acid of subheading 3823 11 00  goods of heading 3401  fatty acids with high purity of heading 2915 for the manufacture of chemical products other than products of heading 3826 or  goods of heading 1516 (1) 0 % 31.12.2014 ex 1901 90 99 ex 2106 90 98 39 45 Preparation in powder form containing by weight:  15 % or more but not more than 35 % of wheat derived Maltodextrin,  15 % or more but not more than 35 % of whey (milk serum),  10 % or more but not more than 30 % of refined, bleached, deodorised and non-hydrogenated sunflower oil,  10 % or more but not more than 30 % of blended, aged spray dried cheese,  5 % or more but not more than 15 % of buttermilk and  0,1 % or more but not more than 10 % of sodium caseinate, disodium phosphate, lactic acid 0 % 31.12.2018 ex 2106 10 20 20 Soya protein concentrate having a protein content by weight, calculated on a dry weight basis, of 65 % or more but not more than 90 % in powder or textured form 0 % 31.12.2018 ex 2207 20 00 ex 2207 20 00 ex 3820 00 00 20 80 20 Feedstock consisting of by weight:  88 % or more but not more than 92 % of Ethanol,  2,2 % or more but not more than 2,7 % of Monoethylene glycol,  1,0 % but not more than 1,3 % of Methylethylketone,  0,36 % or more but not more than 0,40 % of anionic surfactant (ca.30 % active),  0,0293 % or more but not more than 0,0396 % of methyl isopropylketone,  0,0195 % or more but not more than 0,0264 % of 5 methyl-3-heptanone,  10 ppm or more but not more than 12 ppm of Denatonium Benzoate (Bitrex),  Not more than 0,01 of Perfumes,  6,5 % or more but not more than 8,0 % of water for use in the manufacture of screenwash concentrate and other de-icing preparations (1) 0 % 31.12.2018 ex 2707 99 99 10 Heavy and medium oils, whose aromatic content exceeds their non-aromatic content, for use as refinery feedstock to undergo one of the specific processes described in Additional note 5 to Chapter 27 (1) 0 % 31.12.2018 ex 2710 19 99 10 Catalytically hydroisomerized and dewaxed base oil comprising hydrogenated, highly isoparaffinic hydrocarbons, containing:  90 % or more by weight of saturates, and  not more than 0,03 % by weight of sulphur, with a viscosity index of 120 or more. 0 % 31.12.2018 *ex 2823 00 00 10 Titanium dioxide (CAS RN 13463-67-7):  of a purity by weight of 99,9 % or more,  with an average grain-size of 0,7 Ã ¼m or more but not more than 2,1 Ã ¼m 0 % 31.12.2017 ex 2827 39 85 40 Barium chloride dihydrate (CAS RN 10326-27-9) 0 % 31.12.2018 ex 2835 10 00 20 Sodium hypophosphite (CAS RN 7681-53-0) 0 % 31.12.2018 *ex 2836 99 17 20 Zirconium (IV) basic carbonate (CAS RN 57219-64-4) 0 % 31.12.2018 ex 2841 70 00 10 Diammonium tetraoxomolybdate(2-) (CAS RN 13106-76-8) 0 % 31.12.2018 ex 2903 39 19 10 1-Bromo-2-methylpropane (CAS RN 78-77-3) with a purity not less than 99,0 % and containing not more than:  0,25 % of Sec-butyl bromide  0,06 % of n-butyl bromide  0,06 % of n-propyl bromide 0 % 31.12.2018 ex 2903 39 90 85 (Perfluorobutyl) ethylene (CAS RN 19430-93-4) 0 % 31.12.2018 ex 2903 39 90 87 1H-Perfluorohexane (CAS RN 355-37-3) 0 % 31.12.2018 ex 2905 11 00 10 Methanol (CAS RN 67-56-1) with a purity of 99,85 % by weight or more 0 % 31.12.2018 *ex 2905 19 00 11 Potassium tert-butanolate (CAS RN 865-47-4), whether or not in the form of a solution in tetrahydrofuran according to note 1e) to Chapter 29 of the CN 0 % 31.12.2018 ex 2905 19 00 20 Butyltitanate monohydrate, homopolymer (CAS RN 162303-51-7) 0 % 31.12.2018 ex 2905 19 00 25 Tetra-(2-ethylhexyl) titanate (CAS RN 1070-10-6) 0 % 31.12.2018 *ex 2908 19 00 10 Pentafluorophenol (CAS RN 771-61-9) 0 % 31.12.2018 ex 2910 90 00 20 2-[(2-Methoxyphenoxy)methyl]oxirane (CAS RN 2210-74-4) 0 % 31.12.2018 ex 2912 29 00 70 4-tert-Butylbenzaldehyde (CAS RN 939-97-9) 0 % 31.12.2018 ex 2912 29 00 80 4-Isopropylbenzaldehyde (CAS RN 122-03-2) 0 % 31.12.2018 ex 2914 50 00 55 2,2',4,4'-Tetrahydroxybenzophenone (CAS RN 131-55-5) 0 % 31.12.2018 ex 2914 70 00 80 Tetrachloro-p-benzoquinone (CAS RN 118-75-2) 0 % 31.12.2018 ex 2915 39 00 25 2-Methylcyclohexyl acetate (CAS RN 5726-19-2) 0 % 31.12.2018 ex 2916 14 00 20 Ethyl methacrylate (CAS RN 97-63-2) 0 % 31.12.2018 ex 2916 39 90 48 3-Fluorobenzoyl chloride (CAS RN 1711-07-5) 0 % 31.12.2018 ex 2917 19 90 15 Dimethyl but-2-ynedioate (CAS RN 762-42-5) 0 % 31.12.2018 ex 2917 19 90 25 n-Dodecenyl succinic anhydride (CAS RN 19780-11-1) 0 % 31.12.2018 ex 2917 39 95 40 Dimethyl 2-nitroterephthalate (CAS RN 5292-45-5) 0 % 31.12.2018 ex 2918 99 90 25 Methyl (E)-3-methoxy-2-(2-chloromethylphenyl)-2-propenoate (CAS RN 117428-51-0) 0 % 31.12.2018 ex 2919 90 00 60 Bisphenol-A bis(diphenyl phosphate) (CAS RN 5945-33-5) 0 % 31.12.2018 ex 2921 42 00 30 4-Nitroaniline (CAS RN 100-01-6) 0 % 31.12.2018 *ex 2921 42 00 86 2,5-Dichloroaniline (CAS RN 95-82-9) 0 % 31.12.2017 ex 2921 49 00 50 3,4-Xylidine (CAS RN 95-64-7) 0 % 31.12.2018 ex 2922 49 85 80 12-Aminododecanoic acid (CAS RN 693-57-2) 0 % 31.12.2018 ex 2924 29 98 37 Beflubutamid (ISO) (CAS RN 113614-08-7) 0 % 31.12.2018 ex 2924 29 98 43 N,N'-(3,3'-Dimethylbiphenyl-4,4'-ylene)di(acetoacetamide) (CAS RN 91-96-3) 0 % 31.12.2018 *ex 2925 29 00 20 N-[3-(Dimethylamino)propyl]-N'-ethylcarbodiimide hydrochloride (CAS RN 25952-53-8) 0 % 31.12.2018 ex 2926 90 95 23 Acrinathrin (ISO) (CAS RN 101007-06-1) 0 % 31.12.2018 ex 2926 90 95 27 Cyhalofop-butyl (ISO) (CAS RN 122008-85-9) 0 % 31.12.2018 ex 2927 00 00 60 4,4'-Dicyano-4,4'-azodivaleric acid (CAS RN 2638-94-0) 0 % 31.12.2018 ex 2930 90 99 37 Ethanethioamide (CAS RN 62-55-5) 0 % 31.12.2018 ex 2930 90 99 43 Trimethylsulfoxonium iodide (CAS RN 1774-47-6) 0 % 31.12.2018 ex 2931 90 90 33 Di-tert-butylphosphane (CAS RN 819-19-2) 0 % 31.12.2018 ex 2932 20 90 45 2,2-Dimethyl-1,3-dioxane-4,6-dione (CAS RN 2033-24-1) 0 % 31.12.2018 ex 2932 99 00 53 1,3-Dihydro-1,3-dimethoxyisobenzofurane (CAS RN 24388-70-3) 0 % 31.12.2018 *ex 2932 99 00 80 1,3:2,4-bis-O-(4-Methylbenzylidene)-D-glucitol (CAS RN 81541-12-0) 0 % 31.12.2016 *ex 2933 21 00 50 1-Bromo-3-chloro-5,5-dimethylhydantoin (CAS RN 16079-88-2)/(CAS RN 32718-18-6) 0 % 31.12.2016 ex 2933 39 99 58 4-Chloro-1-methylpiperidine (CAS RN 5570-77-4) 0 % 31.12.2018 ex 2933 49 90 80 Ethyl 6,7,8-trifluoro-1-[formyl(methyl)amino]-4-oxo-1,4-dihydroquinoline-3-carboxylate (CAS RN 100276-65-1) 0 % 31.12.2018 ex 2933 59 95 13 2-Diethylamino-6-hydroxy-4-methylpyrimidine (CAS RN 42487-72-9) 0 % 31.12.2018 *ex 2933 59 95 15 Sitagliptin phosphate monohydrate (CAS RN 654671-77-9) 0 % 31.12.2018 ex 2933 69 80 65 1,3,5-Triazine-2,4,6(1H,3H,5H)-trithione, trisodium salt (CAS RN 17766-26-6) 0 % 31.12.2018 ex 2933 99 80 14 2-(2H-benzotriazol-2-yl)-4-methyl-6-(2-methylprop-2-en-1-yl)phenol(CAS RN 98809-58-6) 0 % 31.12.2018 *ex 2935 00 90 17 6-Methyl-4-oxo-5,6-dihydro-4H-thieno[2,3-b]thiopyran-2-sulfonamide (CAS RN 120279-88-1) 0 % 31.12.2018 *ex 2935 00 90 88 N-(2-(4-Amino-N-ethyl-m-toluidino)ethyl)methanesulphonamide sesquisulphate monohydrate (CAS RN 25646-71-3) 0 % 31.12.2018 ex 3204 11 00 15 Colourant C.I. Disperse Blue 360 (CAS RN 70693-64-0) and preparations based thereon with a colourant C.I. Disperse Blue 360 content of 99 % or more by weight 0 % 31.12.2018 *ex 3204 11 00 20 Colourant C.I. Disperse Yellow 241 (CAS RN 83249-52-9) and preparations based thereon with a colourant C.I. Disperse Yellow 241 content of 97 % or more by weight 0 % 31.12.2015 *ex 3204 11 00 40 Colourant C.I. Disperse Red 60 (CAS RN 17418-58-5) and preparations based thereon with a colourant C.I. Disperse Red 60 content of 50 % or more by weight 0 % 31.12.2016 *ex 3204 11 00 50 Colourant C.I. Disperse Blue 72 (CAS RN 81-48-1) and preparations based thereon with a colourant C.I. Disperse Blue 72 content of 95 % or more by weight 0 % 31.12.2016 *ex 3204 11 00 60 Colourant C.I. Disperse Blue 359 (CAS RN 62570-50-7) and preparations based thereon with a colourant C.I. Disperse Blue 359 content of 50 % or more by weight 0 % 31.12.2016 *ex 3204 11 00 70 Colourant C.I. Disperse Red 343 (CAS RN 99035-78-6) and preparations based thereon with a colourant C.I. Disperse Red 343 content of 95 % or more by weight 0 % 31.12.2017 *ex 3204 12 00 10 Colourant C.I. Acid Blue 9 (CAS RN 2650-18-2) and preparations based thereon with a colourant C.I. Acid Blue 9 content of 50 % or more by weight 0 % 31.12.2016 ex 3204 12 00 50 Colourant C.I. Acid Blue 80 (CAS RN 4474-24-2) and preparations based thereon with a colourant C.I. Acid Blue 80 content of 99 % or more by weight 0 % 31.12.2018 *ex 3204 13 00 10 Colourant C.I. Basic Red 1 (CAS RN 989-38-8) and preparations based thereon with a colourant C.I. Basic Red 1 content of 50 % or more by weight 0 % 31.12.2016 *ex 3204 13 00 30 Colourant C.I. Basic Blue 7 (CAS RN 2390-60-5) and preparations based thereon with a colourant C.I. Basic Blue 7 content of 50 % or more by weight 0 % 31.12.2017 *ex 3204 13 00 40 Colourant C.I. Basic Violet 1 (CAS RN 603-47-4 or CAS RN 8004-87-3) and preparations based thereon with a colourant C.I. Basic Violet 1 content of 90 % or more by weight 0 % 31.12.2017 *ex 3204 15 00 10 Colourant C.I. Vat Orange 7 (C.I.Pigment Orange 43) (CAS RN 4424-06-0) and preparations based thereon with a colourant C.I. Vat Orange 7 (C.I.Pigment Orange 43) content of 20 % or more by weight 0 % 31.12.2017 *ex 3204 15 00 60 Colourant C.I. Vat Blue 4 (CAS RN 81-77-6) and preparations based thereon with a colourant C.I. Vat Blue 4 content of 50 % or more by weight 0 % 31.12.2018 ex 3204 15 00 70 Colourant C.I. Vat Red 1 (CAS RN 2379-74-0) 0 % 31.12.2018 *ex 3204 17 00 10 Colourant C.I. Pigment Yellow 81 (CAS RN 22094-93-5) and preparations based thereon with a colourant C.I. Pigment Yellow 81 content of 50 % or more by weight 0 % 31.12.2018 ex 3204 17 00 13 Colourant C.I. Pigment Red 48:2 (CAS RN 7023-61-2) 0 % 31.12.2018 *ex 3204 17 00 15 Colourant C.I. Pigment Green 7 (CAS RN 1328-53-6) and preparations based thereon with a colourant C.I. Pigment Green 7 content of 40 % or more by weight 0 % 31.12.2016 *ex 3204 17 00 20 Colourant C.I. Pigment Blue 15:3 (CAS RN 147-14-8) and preparations based thereon with a colourant C.I. Pigment Blue 15:3 content of 35 % or more by weight 0 % 31.12.2016 *ex 3204 17 00 25 Colourant C.I. Pigment Yellow 14 (CAS RN 5468-75-7) and preparations based thereon with a colourant C.I. Pigment Yellow 14 content of 25 % or more by weight 0 % 31.12.2016 *ex 3204 17 00 30 Colourant C.I. Pigment Yellow 97 (CAS RN 12225-18-2) and preparations based thereon with a colourant C.I. Pigment Yellow 97 content of 30 % or more by weight 0 % 31.12.2017 *ex 3204 17 00 35 Colourant C.I. Pigment Red 202 (CAS RN 3089-17-6) and preparations based thereon with a colourant C.I. Pigment Red 202 content of 70 % or more by weight 0 % 31.12.2016 *ex 3204 17 00 40 Colourant C.I. Pigment Yellow 120 (CAS RN 29920-31-8) and preparations based thereon with a colourant C.I. Pigment Yellow 120 content of 50 % or more by weight 0 % 31.12.2014 *ex 3204 17 00 50 Colourant C.I. Pigment Yellow 180 (CAS RN 77804-81-0) and preparations based thereon with a colourant C.I. Pigment Yellow 180 content of 90 % or more by weight 0 % 31.12.2014 *ex 3204 17 00 60 Colourant C.I. Pigment Red 53:1 (CAS RN 5160-02-1) and preparations based thereon with a colourant C.I. Pigment Red 53:1 content of 50 % or more by weight 0 % 31.12.2016 *ex 3204 17 00 65 Colourant C.I. Pigment Red 53 (CAS RN 2092-56-0) and preparations based thereon with a colourant C.I. Pigment Red 53 content of 50 % or more by weight 0 % 31.12.2016 *ex 3204 17 00 70 Colourant C.I. Pigment Yellow 13 (CAS RN 5102-83-0 or CAS RN 15541-56-7) and preparations based thereon with a colourant C.I. Pigment Yellow 13 content of 60 % or more by weight 0 % 31.12.2016 *ex 3204 17 00 75 Colourant C.I. Pigment Orange 5 (CAS RN 3468-63-1) and preparations based thereon with a colourant C.I. Pigment Orange 5 content of 80 % or more by weight 0 % 31.12.2017 *ex 3204 17 00 80 Colourant C.I. Pigment Red 207 (CAS RN 71819-77-7) and preparations based thereon with a colourant C.I. Pigment Red 207 content of 50 % or more by weight 0 % 31.12.2017 *ex 3204 17 00 85 Colourant C.I. Pigment Blue 61 (CAS RN 1324-76-1) and preparations based thereon with a colourant C.I. Pigment Blue 61 content of 35 % or more by weight 0 % 31.12.2017 *ex 3204 17 00 88 Colourant C.I. Pigment Violet 3 (CAS RN 1325-82-2 or CAS RN 101357-19-1) and preparations based thereon with a colourant C.I. Pigment Violet 3 content of 90 % or more by weight 0 % 31.12.2017 *ex 3204 19 00 70 Colourant C.I. Solvent Red 49:2 (CAS RN 1103-39-5) and preparations based thereon with a colourant C.I. Solvent Red 49:2 content of 90 % or more by weight 0 % 31.12.2018 *ex 3204 19 00 71 Colourant C.I. Solvent Brown 53 (CAS RN 64696-98-6) and preparations based thereon with a colourant C.I. Solvent Brown 53 content of 95 % or more by weight 0 % 31.12.2015 *ex 3204 19 00 73 Colourant C.I. Solvent Blue 104 (CAS RN 116-75-6) and preparations based thereon with a colourant C.I. Solvent Blue 104 content of 97 % or more by weight 0 % 31.12.2015 *ex 3204 19 00 77 Colourant C.I. Solvent Yellow 98 (CAS RN 27870-92-4 or CAS RN 12671-74-8) and preparations based thereon with a colourant C.I. Solvent Yellow 98 content of 95 % or more by weight 0 % 31.12.2016 *ex 3204 19 00 84 Colourant C.I. Solvent Blue 67 (CAS RN 12226-78-7) and preparations based thereon with a colourant C.I. Solvent Blue 67 content of 98 % or more by weight 0 % 31.12.2017 *ex 3204 19 00 85 Colourant C.I. Solvent Red HPR (CAS RN 75198-96-8) and preparations based thereon with a colourant C.I. Solvent Red HPR content of 95 % or more by weight 0 % 31.12.2017 *ex 3204 20 00 20 Colourant C.I. Fluorescent Brightener 71 (CAS RN 16090-02-1) and preparations based thereon with a colourant C.I. Fluorescent Brightener 71 content of 94 % or more by weight 0 % 31.12.2016 *ex 3204 20 00 30 Colourant C.I. Fluorescent Brightener 351 (CAS RN 27344-41-8) and preparations based thereon with a colourant C.I. Fluorescent Brightener 351 content of 90 % or more by weight 0 % 31.12.2016 ex 3206 49 70 10 Non aqueous dispersion, containing by weight:  57 % or more but not more than 63 % of aluminium oxide (CAS RN 1344-28-1)  37 % or more but not more than 42 % of titanium dioxide (CAS RN13463-67-7), and  1 % or more but not more than 2 % of triethoxycaprylyl silane (CAS RN 2943-75) 0 % 31.12.2018 *ex 3208 90 19 15 Chlorinated polyolefins, in a solution 0 % 31.12.2018 ex 3208 90 19 ex 3824 90 97 45 61 Polymer consisting of a polycondensate of formaldehyde and naphthalenediol, chemically modified by reaction with an alkyne halide, dissolved in propylene glycol methyl ether acetate 0 % 31.12.2018 *ex 3701 99 00 10 Plate of quartz or of glass, covered with a film of chromium and coated with a photosensitive or electron-sensitive resin, of a kind used for goods of heading 8541 or 8542 0 % 31.12.2018 *ex 3707 10 00 40 Sensitising emulsion, containing:  not more than 10 % by weight of naphthoquinonediazide esters,  2 % or more but not more than 35 % by weight of copolymers of hydroxystyrene  not more than 7 % by weight of epoxy-containing derivatives dissolved in 1-ethoxy-2-propyl acetate and/or ethyl lactate 0 % 31.12.2016 *ex 3808 91 90 30 Preparation containing endospores or spores and protein crystals derived from either:  Bacillus thuringiensis Berliner subsp. aizawai and kurstaki or,  Bacillus thuringiensis subsp. kurstaki or,  Bacillus thuringiensis subsp. israelensis or,  Bacillus thuringiensis subsp. aizawai or,  Bacillus thuringiensis subsp. tenebrionis 0 % 31.12.2014 ex 3811 21 00 13 Additives containing:  borated magnesium (C16-C24) alkylbenzene sulphonates and  mineral oils, having a total base number (TBN) of more than 250, but not more than 350, for use in the manufacture of lubricating oils (1) 0 % 31.12.2018 ex 3811 21 00 15 Additives, consisting of:  zinc bis[bis(tetrapropylenephenyl)] bis(hydrogen dithiophosphate) (CAS RN 11059-65-7),  triphenyl thiophosphate (CAS RN 597-82-0),  triphenyl phosphite (CAS RN 101-02-0), and  mineral oils, for use in the manufacture of lubricating oils (1) 0 % 31.12.2018 ex 3811 21 00 17 Additives containing:  mainly sulphurized diisobutylene,  calcium sulphonate,  dialkylaminoalkyl polyisobutylene succinate, and  mineral oils, for use in the manufacture of lubricating oils (1) 0 % 31.12.2018 ex 3811 21 00 25 Additives containing:  a (C8-18) alkyl polymethacrylate copolymer with N-[3-(dimethylamino)propyl]methacrylamide, of an average molecular weight (Mw) of more than 10,000 but not more than 20,000, and  more than 15 %, but not more than 30 % by weight of mineral oils, for use in the manufacture of lubricating oils (1) 0 % 31.12.2018 ex 3811 21 00 27 Additives containing:  20 % or more by weight of an ethylene-propylene copolymer chemically modified by succinic anhydride groups reacted with 4-(4-nitrophenylazo)aniline and 3-nitroaniline, and  mineral oils, for use in the manufacture of lubricating oils (1) 0 % 31.12.2018 ex 3811 21 00 33 Additives containing:  calcium salts of heptylphenol reaction products with formaldehyde (CAS RN 84605-23-2), and  mineral oils, having a total base number (TBN) of more than 40 but not more than 100, for use in the manufacture of lubricating oils or overbased detergents for use in lubricating oils (1) 0 % 31.12.2018 ex 3811 21 00 35 Additives containing:  o-amino polyisobutylenephenol (CAS RN 78330-13-9),  polyisobutylene succinimide (CAS RN 84605-20-9),  alkenylimidazoline (CAS RN 68784-17-8),  nonylated diphenylamine derivatives (CAS RN 36878-20-3 and CAS RN 27177-41-9), and  more than 30 %, but not more than 45 % by weight of mineral oils, for use in the manufacture of lubricating oils (1) 0 % 31.12.2018 ex 3811 21 00 37 Additives containing:  a styrene-maleic anhydride copolymer esterified with C4-C20 alcohols, modified by aminopropylmorpholine, and  more than 50 % but not more than 75 % by weight of mineral oils, for use in the manufacture of lubricating oils (1) 0 % 31.12.2018 ex 3811 21 00 43 Additives containing:  borated succinimide compounds (CAS RN 134758-95-5), and  mineral oils, having a total base number (TBN) greater than 40, for use in the manufacture of lubricating oils (1) 0 % 31.12.2018 ex 3811 21 00 45 Additives containing:  an (C8-18) alkyl methacrylate and N-[3-(dimethylamino)propyl]methacrylamide copolymer,  an ethylene-propylene copolymer,  an ethylene-propylene copolymer chemically modified with succinic anhydride, 4-(4-nitrophenyl) aniline and 3-nitroaniline, and  more than 15 % but not more than 30 % by weight of mineral oils, whether or not containing a methacrylic pour point depressant polymer, for use in the manufacture of lubricating oils (1) 0 % 31.12.2018 *ex 3811 29 00 20 Additives for lubricating oils, consisting of reaction products of bis(2-methylpentan-2-yl)dithiophosphoric acid with propylene oxide, phosphorus oxide, and amines with C12-14 alkyl chains, used as a concentrated additive for the manufacture of lubricating oils 0 % 31.12.2017 *ex 3811 29 00 40 Additives for lubricating oils, consisting of reaction products of 2-methyl-prop-1-ene with sulphur monochloride and sodium sulphide (CAS RN 68511-50-2), with a chlorine content by weight of 0,01 % or more but not more than 0,5 %, used as a concentrated additive for the manufacture of lubricating oils 0 % 31.12.2017 ex 3811 29 00 60 Additives containing:  mainly sulphurized diisobutylene,  calcium sulphonate, and  dialkylaminoalkyl polyisobutylene succinate for use in the manufacture of lubricating oils (1) 0 % 31.12.2018 ex 3811 29 00 70 Additives consisting of dialkylphosphites (in which the alkyl groups contain more than 80 % by weight of oleyl, palmityl and stearyl groups), for use in the manufacture of lubricating oils (1) 0 % 31.12.2018 ex 3811 29 00 80 Additives containing:  more than 70 % by weight of 2,5-bis(tert-nonyldithio)-[1,3,4]-thiadiazole (CAS RN 89347-09-1), and  more than 15 % by weight of 5-(tert-nonyldithio)- 1,3,4-thiadiazole-2(3H)-thione (CAS RN 97503-12-3), for use in the manufacture of lubricating oils (1) 0 % 31.12.2018 ex 3811 29 00 85 Additives consisting of a mixture of 3-((C9-11)-isoalkyloxy)tetrahydrothiophene 1,1-dioxide, C10-rich (CAS RN 398141-87-2), for use in the manufacture of lubricating oils (1) 0 % 31.12.2018 *ex 3823 19 30 *ex 3823 19 30 20 30 Palm fatty acid distillate, whether or not hydrogenated, with free fatty acid content 80 % or more for use in the manufacture of:  industrial monocarboxylic fatty acids of heading 3823,  stearic acid of heading 3823,  stearic acid of heading 2915,  palmitic acid of heading 2915, or  animal feed preparations of heading 2309 (1) 0 % 31.12.2018 *ex 3823 19 90 *ex 3823 19 90 20 30 Palm acid oils from refining for use in the manufacture of:  industrial monocarboxylic fatty acids of heading 3823,  stearic acid of heading 3823,  stearic acid of heading 2915,  palmitic acid of heading 2915, or  animal feed preparations of heading 2309 (1) 0 % 31.12.2018 *ex 3824 90 97 18 Poly(tetramethylene glycol) bis[(9-oxo-9H-thioxanthen-1-yloxy)acetate] with an average polymer chain length of less than 5 monomer units (CAS RN 813452-37-8) 0 % 31.12.2014 ex 3824 90 97 25 Preparation of tetrahydro-Ã ±-(1-naphthylmethyl)furan-2-propionic acid (CAS RN 25379-26-4) in toluene 0 % 31.12.2018 *ex 3824 90 97 33 Preparation, containing:  trioctylphosphine oxide (CAS RN 78-50-2),  dioctylhexylphosphine oxide (CAS RN 31160-66-4),  octyldihexylphosphine oxide (CAS RN 31160-64-2) and  trihexylphosphine oxide (CAS RN 3084-48-8) 0 % 31.12.2016 *ex 3824 90 97 34 Zinc Dimethacrylate (CAS RN 13189-00-9), containing not more than 2,5 % by weight of 2,6-di-tert-butyl-alpha-dimethyl amino-p-cresol (CAS RN 88-27-7), in the form of powder 0 % 31.12.2018 ex 3824 90 97 46 Additives for paints and coatings, containing:  a mixture of esters of phosphoric acid obtained from the reaction of phosphoric anhydride with 4-(1,1-dimethylpropyl) phenol and copolymers of styrene-allyl alcohol (CAS RN 84605-27-6), and  30 % or more but not more than 35 % by weight of isobutyl alcohol 0 % 31.12.2018 ex 3824 90 97 57 Carrier in powder form, consisting of:  Ferrite (Iron oxide) (CAS RN 1309-37-1)  Manganese oxide (CAS RN 1344-43-0)  Magnesium oxide (CAS RN 1309-48-4)  Styrene acrylate copolymer to be mixed with the toner powder, in the manufacturing of ink/toner filled bottles or cartridges for facsimile machines, computer printers and copiers (1) 0 % 31.12.2018 ex 3824 90 97 63 Catalyst containing by weight of  52 % ( ± 10 %) of Cuprous Oxide (CAS RN 1317-39-1),  38 % ( ± 10 %) of Cupric Oxide (CAS RN 1317-38-0) and  10 % ( ± 5 %) of Metallic Copper (CAS RN 7440-50-8) 0 % 31.12.2018 ex 3824 90 97 80 Preparation consisting of:  80 % or more but not more than 90 % by weight of (S)-Ã ±-hydroxy-3-phenoxy-benzeneacetonitrile (CAS RN 61826-76-4) and  10 % or more but not more than 20 % by weight of toluene (CAS RN 108-88-3) 0 % 31.12.2018 ex 3824 90 97 81 N-(2-phenylethyl)-1,3-benzenedimethanamine derivatives (CAS RN 404362-22-7) 0 % 31.12.2018 ex 3824 90 97 83 C6-24 and C16-18-unsaturated fatty acid esters with sucrose (sucrose polysoyate) (CAS RN 93571-82-5) 0 % 31.12.2018 ex 3824 90 97 ex 3906 90 90 85 87 Aqueous solution of polymers and ammonia consisting of:  0,1 % or more but not more than 0,5 % by weight of ammonia (CAS RN 1336-21-6) and  0,3 % or more but not more than 10 % by weight of polycarboxylate (linear polymers of acrylic acid) 0 % 31.12.2018 ex 3901 10 10 10 Linear low-density polyethylene/LLDPE (CAS RN 9002-88-4) in the form of powder, with  5 % or less by weight of comonomer,  a melt flow rate of 15 g/10 min or more, but not more than 60 g/10 min and  a density of 0,924 g/cm3 or more, but not more than 0,928 g/cm3 0 % 31.12.2018 ex 3901 90 90 30 Linear low-density polyethylene/LLDPE (CAS RN 9002-88-4) in the form of powder, with  more than 5 %, but not more than 8 % by weight of comonomer,  a melt flow rate of 15 g/10 min or more, but not more than 60 g/10 min and  a density of 0,924 g/cm3 or more, but not more than 0,928 g/cm3 0 % 31.12.2018 ex 3901 90 90 40 Copolymer of ethylene and 1-hexene only (CAS RN 25213-02-9):  containing more than 5 % but not more than 20 % by weight of 1-hexene,  of a specific gravity of not more than 0,93,  manufactured using a metallocene catalyst 0 % 31.12.2018 *ex 3902 90 90 94 Chlorinated polyolefins, whether or not in a solution or dispersion 0 % 31.12.2018 *ex 3907 30 00 60 Polyglycerol polyglycidyl ether resin (CAS RN 118549-88-5) 0 % 31.12.2017 *ex 3907 40 00 30 Polycarbonate pellets or granules with a specific gravity of 1,18 or more but not more than 1,25, containing by weight:  77 % or more but not more than 90 % of polycarbonate,  8 % or more but not more than 20 % of phosphoric acid ester,  0,1 % or more but not more than 1 % of antioxidant, and whether or not containing 1 % or more but not more than 5 % of flame retardant 0 % 31.12.2016 ex 3907 60 80 60 Oxygen binding copolymer (as determined by the ASTM D 1434 and 3985 methods), obtained from benzenedicarboxylic acids, ethylene glycol and polybutadiene substituted by hydroxy groups 0 % 31.12.2018 *ex 3910 00 00 40 Silicones of a kind used in the manufacture of long term surgical implants 0 % 31.12.2016 *ex 3913 90 00 85 Sterile sodium hyaluronate (CAS RN 9067-32-7) 0 % 31.12.2018 ex 3919 90 00 67 Self-adhesive plastic film consisting of:  a poly(olefin) layer with a thickness of more than 95 but not more than 110 microns  an adhesive layer with a thickness of more than 5 but not more than 15 microns  a layer based on epoxy resin, with a thickness of more than 4 but not more than 100 microns  a liner consisting of poly(ethylene terephthalate) with a thickness of more than 35 but not more than 40 microns 0 % 31.12.2018 ex 3921 90 10 30 Multilayer film consisting of:  a poly(ethylene terephthalate) film with a thickness of more than 100 Ã ¼m but not more than 150 Ã ¼m,  a primer of phenolic material with a thickness of more than 8 Ã ¼m but not more than 15 Ã ¼m,  an adhesive layer of a synthetic rubber with a thickness of more than 20 Ã ¼m but not more than 30 Ã ¼m,  and a transparent poly(ethylene terephthalate) liner with a thickness of more than 35 Ã ¼m but not more than 40 Ã ¼m 0 % 31.12.2018 *ex 3921 90 55 *ex 7019 40 00 *ex 7019 40 00 25 21 29 Prepreg sheets or rolls containing polyimide resin 0 % 31.12.2014 ex 3926 90 97 50 Knob of car radio front panel, made of Bisphenol A-based polycarbonate 0 % 31.12.2018 ex 4408 39 30 10 OkoumÃ © veneer sheets of a thickness not exceeding 6 mm, unsanded, unplaned, of a kind used in plywood manufacture 0 % 31.12.2018 *ex 5603 12 90 *ex 5603 13 90 60 60 Non-woven of spunbonded polyethylene, of a weight of more than 60 g/m2 but not more than 80 g/m2 and an air resistance (Gurley) of 8 seconds or more but not more than 36 seconds (as determined by the ISO 5636/5 method) 0 % 31.12.2018 ex 5603 93 90 60 Nonwovens made of polyester fibres,  with a weight of 85 g/m2,  with a constant thickness of 95 Ã ¼m ( ± 5 Ã ¼m),  neither coated nor covered,  in 1 m wide rolls of 2 000m to 5 000 m length, suitable for the coating of membranes in the manufacture of osmosis and reverse osmosis filters (1) 0 % 31.12.2018 ex 6909 19 00 25 Ceramic proppants, containing aluminium oxide, silicon oxide and iron oxide 0 % 31.12.2018 *ex 6909 19 00 80 Ceramic heat sinks, containing by weight:  66 % or more of silicon carbide,  10 % or more of aluminium oxide for maintaining the operating temperature of transistors, diodes and integrated circuits in products of headings 8521 or 8528 (1) 0 % 31.12.2016 *ex 7019 40 00 *ex 7019 40 00 11 19 Woven fabrics of rovings, impregnated with epoxy resin, with a coefficient of thermal expansion between 30 °C and 120 °C (measured according to IPC-TM-650) of:  10ppm per °C or more but not more than 12ppm per °C in the length and width, and  20ppm per °C or more but not more than 30ppm per °C in the thickness, with a glass transition temperature of 152 °C or more but not more than 153 °C (measured according IPC-TM-650) 0 % 31.12.2018 *ex 7020 00 10 *ex 7616 99 90 10 77 Television pedestal stands with or without bracket for fixation to and stabilization of television cabinet case/body 0 % 31.12.2016 ex 7608 20 89 30 Seamless aluminium alloyed extruded tubes with:  an outer diameter of 60 mm or more but not more than 420 mm, and  a wall thickness of 10 mm or more but not more than 80 mm 0 % 31.12.2018 *ex 8309 90 90 10 Aluminium can ends:  with a diameter of 99,00 mm or more but not more than 136,5 mm ( ± 1mm),  whether or not with a ring-pull aperture 0 % 31.12.2018 ex 8414 30 81 ex 8414 80 73 60 30 Hermetic rotary compressors for Hydro-Fluoro-Carbon (HFC) refrigerants:  driven by on-off' single phase alternate current (AC) or brushless direct current (BLDC) variable speed motors  with a nominal power rating of not more than 1,5 kW of a kind used in the production of household heat pump laundry tumble dryers 0 % 31.12.2018 ex 8431 20 00 40 Aluminium core, plastic tank radiator, with integral steel support structure and an open core square wave design of 9 fins per 2,54 cm of core length for use in the manufacture of vehicles of heading 8427 (1) 0 % 31.12.2018 ex 8475 29 00 ex 8514 10 80 10 10 Glass Filament Melter with heater basket/bushing assembly:  electrically heated,  with opening  with a multiplicity of tips (holes) of platinum/rhodium alloy  used to melt glass batches and condition molten glass  for drawing into continuous fibres 0 % 31.12.2018 ex 8501 10 99 70 DC stepping motor, with  an angle of step of 7,5 ° ( ± 0,5 °)  a two-phase winding,  a rated voltage of 9 V or more, but not more than 16,0 V  of a specified temperature range covering at least  40 °C to + 105 °C  with or without connecting pinion  with or without motor drive connector 0 % 31.12.2018 *ex 8501 10 99 80 DC stepping motor, with:  an angle of step of 7,5 ° ( ± 0,5 °),  a pull-out torque at 25 °C of 25 mNm or more,  a pull-out pulse rate of 1 500 pps or more,  a two-phase winding, and  a rated voltage of 10,5 V or more, but not more than 16,0 V 0 % 31.12.2018 ex 8503 00 99 50 Stator for brushless motor, with:  an internal diameter of 206,6 mm ( ± 0,5)  an external diameter of 265,0 mm ( ± 0,2) and  a width of 41,00 mm ( ± 0,3) of a kind used in the manufacture of washing machine, washer-dryer or dryer equipped with direct drive drums 0 % 31.12.2018 ex 8504 40 90 70 Module for converting alternating current into direct current and direct current into direct current with  a rated power of not more than 100 W  an input voltage of 80 V or more, but not more than 305 V  an certified input frequency of 47 Hz or more, but not more than 440 Hz  one or more constant voltage output(s)  an operating temperature range of  40 °C or more, but not more than + 85 °C,  pins for mounting to a printed circuit 0 % 31.12.2018 *ex 8505 11 00 70 Disc consisting of an alloy of neodymium, iron and boron, covered with nickel, that after magnetisation is intended to become permanent magnet  whether or not containing a hole in the centre,  with a diameter of not more than 90 mm, of a kind used in car loudspeakers 0 % 31.12.2018 ex 8507 10 20 85 Lead-acid accumulators or -modules, of a kind used for starting piston engines with  a nominal capacity of 32 Ah,  a length of not more than 205 mm,  a width of not more than 130 mm and  a height of not more than 190 mm for use in the manufacture of articles of CN-code 8711 (1) 0 % 31.12.2018 *ex 8507 30 20 30 Cylindrical nickel-cadmium accumulator or module, with a length of 65,3 mm ( ± 1,5 mm) and a diameter of 14,5 mm ( ± 1mm), having a nominal capacity of 1 000 mAh or more, for use in the manufacture of rechargeable batteries (1) 0 % 31.12.2018 *ex 8507 50 00 *ex 8507 60 00 20 20 Rectangular accumulator or module, with a length of not more than 69 mm, a width of not more than 36 mm and a thickness of not more than 12 mm, for use in the manufacture of rechargeable batteries (1) 0 % 31.12.2018 *ex 8507 50 00 30 Cylindrical nickel-hydride accumulator or module, of a diameter of not more than 14,5 mm, for the manufacture of rechargeable batteries (1) 0 % 31.12.2018 *ex 8507 60 00 30 Cylindrical lithium-ion accumulator or module, with a length of 63 mm or more and a diameter of 17,2 mm or more, having a nominal capacity of 1 200 mAh or more, for use in the manufacture of rechargeable batteries (1) 0 % 31.12.2014 *ex 8507 60 00 40 Batteries of ion-lithium electric accumulators or module rechargeable with:  a length of 1 203 mm or more, but not more than 1 297 mm,  a width of 282 mm or more, but not more than 772 mm,  a height of 792 mm or more, but not more than 839 mm,  a weight of 260 kg or more, but not more than 293 kg,  power of 22 kWh or 26 kWh, and  constituted of 24 or 48 modules 0 % 31.12.2017 *ex 8507 60 00 50 Modules for the assembly of batteries of ion lithium electric accumulators with:  a length of 298 mm or more, but not more than 408 mm,  a width of 33,5 mm or more, but not more than 209 mm,  a height of 138 mm or more, but not more than 228 mm,  a weight of 3,6 kg or more, but not more than 17 kg, and  a power of 458 Wh or more, but not more than 2 158 Wh 0 % 31.12.2018 *ex 8507 60 00 55 Lithium-ion accumulator or module in cylindrical form, with:  a base similar to an ellipse squeezed in the middle,  a length of 49 mm or more (not including terminals),  a width of 33,5 mm or more,  a thickness of 9,9 mm or more,  a rated capacity of 1,75 Ah or more, and  a rated voltage of 3,7 V, for the manufacture of rechargeable batteries (1) 0 % 31.12.2017 *ex 8507 60 00 57 Lithium-ion accumulator or module, cuboid in shape, with:  some of the corners rounded off,  a length of 76 mm or more (not including terminals),  a width of 54,5 mm or more,  a thickness of 5,2 mm or more,  a rated capacity of 3 100 mAh or more, and  a rated voltage of 3,7 V, for the manufacture of rechargeable batteries (1) 0 % 31.12.2017 *ex 8507 60 00 80 Rectangular lithium-ion-accumulator or module, with  a metal casing,  a length of 171 mm ( ± 3 mm),  a width of 45,5 mm ( ± 1 mm),  a height of 115 mm ( ± 1 mm),  a nominal voltage of 3,75 V and  a nominal capacity of 50 Ah for use in the manufacture of rechargeable batteries for motor vehicles (1) 0 % 31.12.2015 *ex 8518 29 95 30 Loudspeakers of:  an impedance of 3 Ohm or more, but not more than 16 Ohm,  a nominal power of 2 W or more, but not more than 20 W,  with or without plastic bracket, and  with or without electric cable fitted with connectors, of a kind used for TV sets and video monitors manufacture as well as home entertainment systems 0 % 31.12.2017 *ex 8522 90 80 97 Tuner transforming high-frequency signals into mid-frequency signals, for use in the manufacture of products falling under heading 8521 (1) 0 % 31.12.2016 *ex 8525 80 19 *ex 8525 80 91 31 10 Closed circuit television (CCTV) camera:  of a weight of not more than 5,9 kg,  without a housing,  of dimensions of not more than 405 mm Ã  315 mm,  with a single Charge-Couple-Device (CCD) or Complementary Metal Oxide Semiconductor (CMOS) sensor,  with effective pixels of not more than 5 megapixels, for use in CCTV surveillance systems (1) 0 % 31.12.2018 ex 8525 80 19 50 Remote camera head, whether or not contained in a housing  with dimensions (without cable socket) of not more than 27 Ã  30 Ã  38,5 mm (widthxheightxlength),  with three MOS imaging sensors with two or more effective megapixels per sensor and a prism block for distribution of the RGB spectrum colours to the three sensors,  with a C-Mount lens mount,  with a weight of not more than 70 g,  with an LVDS digital video output,  with a permanent EEPROM memory for local storage of calibration data for colour rendering and defective pixel compensation of a kind used in the manufacture of miniaturised industrial camera systems 0 % 31.12.2018 ex 8525 80 19 55 Camera module with a resolution of 1 920 Ã  1 080 P HD with two microphones for use in the manufacture of products falling within heading 8528 (1) 0 % 31.12.2018 *ex 8528 59 70 10 Liquid crystal display colour video monitors, excluding those combined with other apparatus, having a DC input voltage of 7 V or more but not more than 30 V, with a diagonal measurement of the screen of 33,2 cm or less,  without a housing, with back cover and mounting frame,  or with a housing, used for permanent incorporation or permanent mounting, during industrial assembly, into goods of Chapters 84 to 90 and 94 (1) 0 % 31.12.2018 *ex 8529 90 65 50 Tuner transforming high-frequency signals into mid-frequency signals, for use in the manufacture of products falling under heading 8528 (1) 0 % 31.12.2016 *ex 8529 90 92 42 Aluminium heat sinks and cooling fins, for maintaining the operating temperature of transistors and integrated circuits, for use in the manufacture of products falling within heading 8527 or 8528 (1) 0 % 31.12.2018 *ex 8529 90 92 *ex 8548 90 90 44 55 LCD modules, solely consisting of one or more TFT glass or plastic cells, not combined with touch screen facilities, with or without backlight unit, with or without inverters and one or more printed circuit boards with control electronics for pixel addressing only 0 % 31.12.2018 ex 8536 41 90 30 A cubic-shape power relay with:  an electromechanical switching function,  an electrification current of 3 amperes or more but not more than 16 amperes,  a driver voltage 5 volts or more but not more than 24 volts,  a distance between switching pins not more than 12,5 mm 0 % 31.12.2018 *ex 8536 70 00 10 Optical socket, plug or connector, for use in the manufacture of goods falling within headings 8521 or 8528 (1) 0 % 31.12.2016 ex 8537 10 91 40 Electronic control units, manufactured according to class 2 of IPC-A-610E standard, with a main power input of 400 V AC, a logic power input of 24 V DC, equipped at least with:  a PCBA board(s) with logic and programmable circuits and other electronic parts as connectors, capacitors, coils or resistors,  contactors,  an automatic circuit breaker,  a fuse,  internal connecting cables,  a main power switch,  electrical connectors or cables for connecting external devices,  a metal casing with dimension of 370 Ã  300 Ã  80 mm or more, but not more than 570 Ã  420 Ã  125 mm, used for controlling and powering machines of a kind used for recycling or sorting of plastic, metal or glass packaging 0 % 31.12.2018 ex 8537 10 99 30 Motor bridge ICs without programmable memory consisting of:  one or more integrated circuits, not interconnected, on separate lead frames,  also with discrete Metal Oxide Field Effect Transistors (MOSFET) for controlling DC motors in cars  mounted in a plastic housing 0 % 31.12.2018 *ex 8538 90 99 95 Copper base plate, of a kind used as a heatsink [in the manufacture] of IGBT modules containing more components than IGBT chips and diodes with a voltage of 650 V or more but not more than 1 200 V (1) 0 % 31.12.2018 ex 8544 30 00 30 Multi-measurement wire harness of a voltage of 5 V or more but not more than 90 V capable of measuring some or all of the following;  a travel speed of not more than 24 km/h  a motor speed of not more than 4 500 rpm  hydraulic pressure of not more than 25 Mpa  mass of not more than 50 metric tonnes for use in the manufacture of vehicles of heading 8427 (1) 0 % 31.12.2018 ex 8714 91 10 ex 8714 91 10 ex 8714 91 10 23 33 70 Frame, constructed from aluminium or aluminium and carbon, for the use in the manufacture of bicycles (1) 0 % 31.12.2018 ex 8714 91 30 ex 8714 91 30 ex 8714 91 30 23 33 70 Front forks, suspended, constructed from aluminium, for use in the manufacture of bicycles (1) 0 % 31.12.2018 *ex 9002 11 00 50 Lens unit:  having a focal length of 25 mm or more but not more than 150 mm,  consisting of glass or plastic lenses, with a diameter of 60 mm or more but not more than 190 mm 0 % 31.12.2018 ex 9014 10 00 30 Electronic compass, as a geomagnetic sensor, in a housing (e.g. CSWLP, LGA, SOIC) suitable for fully automated printed circuit board (PCB) assembly, with the following main components:  a combination of one or more application-specific integrated circuits (ASIC) and  one or more micro-electromechanical sensors (MEMS) manufactured with semiconductor technology, with mechanical components arranged in three-dimensional structures on the semiconductor material, of a kind used in the manufacture of products falling in chapters 84-90 and 94 (1) 0 % 31.12.2018 *ex 9022 90 00 10 Panels for x-ray apparatus (x-ray flat panel sensors/x-ray sensors) consisting of a glass plate with a matrix of thin-film transistors, covered with a film of amorphous silicon, coated with a scintillator layer of caesium iodide and a metallised protective layer, or coated with a layer of amorphous selenium 0 % 31.12.2018 *ex 9405 40 39 *ex 9405 40 99 80 07 Ambient light LED board to be incorporated in goods of heading 8528 (1) 0 % 31.12.2015 (1) Suspension of duties is subject to Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). ANNEX II TARIFF SUSPENSIONS REFERRED TO IN POINT (3) OF ARTICLE 1 CN code TARIC ex 1511 90 19 10 ex 1511 90 91 10 ex 1513 11 10 10 ex 1513 19 30 10 ex 1513 21 10 10 ex 1513 29 30 10 ex 2823 00 00 10 ex 2836 99 17 20 ex 2903 39 90 70 ex 2905 19 00 11 ex 2907 23 00 10 ex 2908 19 00 10 ex 2915 39 00 20 ex 2921 42 00 86 ex 2921 49 00 70 ex 2925 29 00 20 ex 2932 99 00 80 ex 2933 21 00 50 ex 2933 59 95 15 ex 2934 99 90 55 ex 2935 00 90 17 ex 2935 00 90 88 ex 3204 11 00 20 ex 3204 11 00 40 ex 3204 11 00 50 ex 3204 11 00 60 ex 3204 11 00 70 ex 3204 12 00 10 ex 3204 13 00 10 ex 3204 13 00 30 ex 3204 13 00 40 ex 3204 15 00 10 ex 3204 15 00 60 ex 3204 17 00 10 ex 3204 17 00 15 ex 3204 17 00 20 ex 3204 17 00 25 ex 3204 17 00 30 ex 3204 17 00 35 ex 3204 17 00 40 ex 3204 17 00 50 ex 3204 17 00 60 ex 3204 17 00 65 ex 3204 17 00 70 ex 3204 17 00 75 ex 3204 17 00 80 ex 3204 17 00 85 ex 3204 17 00 88 ex 3204 19 00 70 ex 3204 19 00 71 ex 3204 19 00 73 ex 3204 19 00 77 ex 3204 19 00 84 ex 3204 19 00 85 ex 3204 20 00 20 ex 3204 20 00 30 ex 3208 90 19 15 ex 3701 99 00 10 ex 3707 10 00 40 ex 3808 91 90 30 ex 3811 29 00 20 ex 3811 29 00 40 ex 3812 30 80 75 ex 3823 19 30 20 ex 3823 19 90 20 ex 3824 90 97 18 ex 3824 90 97 33 ex 3902 90 90 94 ex 3907 30 00 60 ex 3907 40 00 30 ex 3910 00 00 40 ex 3913 90 00 85 ex 3921 90 55 25 ex 5603 12 90 60 ex 5603 13 90 60 ex 6909 19 00 80 ex 7019 40 00 10 ex 7019 40 00 20 ex 7020 00 10 10 ex 7616 99 90 77 ex 8108 90 50 85 ex 8309 90 90 10 ex 8501 10 99 80 ex 8505 11 00 70 ex 8507 30 20 30 ex 8507 50 00 20 ex 8507 50 00 30 ex 8507 60 00 20 ex 8507 60 00 30 ex 8507 60 00 40 ex 8507 60 00 50 ex 8507 60 00 55 ex 8507 60 00 57 ex 8507 60 00 80 ex 8518 29 95 30 ex 8522 90 80 97 ex 8525 80 19 31 ex 8525 80 91 10 ex 8528 59 70 10 ex 8529 90 65 50 ex 8529 90 65 55 ex 8529 90 65 60 ex 8529 90 92 42 ex 8529 90 92 44 ex 8529 90 92 48 ex 8536 70 00 10 ex 8536 70 00 20 ex 8538 90 99 95 ex 9002 11 00 50 ex 9022 90 00 10 ANNEX III SUPPLEMENTARY UNITS REFERRED TO IN POINT (1) OF ARTICLE 2 CN code TARIC Supplementary units ex 3901 10 10 10 m3 ex 3901 90 90 30 m3 ex 3919 90 00 67 m2 ex 3921 90 10 30 m2 ex 3923 30 90 10 p/st ex 3926 90 97 50 p/st ex 3926 90 97 55 m2 ex 3926 90 97 65 p/st ex 5603 14 90 40 m2 ex 5603 93 90 60 m2 ex 8411 99 00 40 p/st ex 8411 99 00 50 p/st ex 8424 90 00 30 p/st ex 8431 20 00 40 p/st ex 8475 29 00 10 p/st ex 8483 40 29 60 p/st ex 8503 00 99 50 p/st ex 8504 40 90 50 p/st ex 8504 40 90 60 p/st ex 8508 70 00 20 p/st ex 8536 41 90 30 p/st ex 8537 10 91 40 p/st ex 8537 10 99 30 p/st ex 8537 10 99 98 p/st ex 8538 90 99 95 p/st ex 8543 70 90 23 p/st ex 8544 30 00 30 p/st ex 9001 90 00 35 p/st ex 9001 90 00 45 p/st ex 9014 10 00 30 p/st ex 9025 80 40 30 p/st ex 9029 10 00 20 p/st ex 9031 80 38 20 p/st ex 9401 90 80 20 p/st ex 9401 90 80 30 p/st ex 9401 90 80 40 p/st ex 9405 40 39 50 p/st ex 9405 40 99 3 p/st ex 9405 40 99 6 p/st ANNEX IV SUPPLEMENTARY UNITS REFERRED TO IN POINT (2) OF ARTICLE 2 CN code TARIC Supplementary units ex 8529 90 92 48 p/st ex 8536 70 00 20 p/st